DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-15, 17, 19, and 22-24 are pending (claim set as filed on 11/02/2021).

Priority
This application filed on 05/22/2017 is a 371 of PCT/US2015/061740 filed on 11/20/2015, which has a provisional application no. 62/084,356 filed on 11/25/2014.

New Grounds of Rejection Necessitated by Amendments
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Keith (US 2004/0209360 A1 - cited the IDS filed on 05/22/2017) in view of Chappa (US 2012/0100187 A1 - previously cited) and Buchs (US 2009/0104655 A1 - newly cited).   
Keith’s general disclosure relates cell culturing and polymer treated surfaces for providing a slow or controlled release of bio-affecting molecules such as hormones, growth factors, and nutrients (see abstract & ¶ [0002]-[0004]). Since the bio-affecting molecules are 
Regarding the base claims 1 and 12, Keith teaches a polymer coating containing bio-affecting molecules reversibly entrapped within the polymer coating that provides necessary nutrients to cell culture where they are released into the culture medium and presented to cells in a controlled manner (i.e. nutrients are entrapped/sequestered in the polymer wherein the polymer coating serves as the extending material) (see ¶ [0007]-[0008], [0022]). Keith teaches “the cell culture system comprises one or more layers of a PVA-based polymer coating on the surface of a cell culture platform (i.e. a cell culture vessel) which can be, among other things, a polystyrene slide or multi-well petri dish” (see ¶ [0009], [0019], [0033]). Keith teaches “One or more bio-affecting molecules may be reversibly entrapped within the same or different layers of the polymer coating, where they are released into the culture medium and presented to the cells in a controlled manner” and “A platform can be coated with either a single layer or multiple layers of the polymer coating. Further, the polymer coating (either a single layer or multiple layers) may comprise one or more bio-affecting molecules reversibly entrapped in the same or different layers of the polymer coating” (see ¶ [0009]-[0010]). Keith discloses cell nutrients includes oxygen, glucose, amino acids, lactate, and inorganic ions (see ¶ [0006]). 
Regarding claims 5-6 pertaining to a coating or a film, Keith teaches the platform surface applied with the solution is spun so that the solution is evenly distributed on the surface and forms a coating of a desired thickness. The spinning coating process is well known for making film coating (see ¶ [0035]). 
However, Keith does not teach: wherein the cell culture media extending material comprises a hygroscopic polymer of poly(ethylene-co-vinyl acetate)(EVA) (claims 1’s  4, 12’s limitation, and 15); or wherein the cell culture media extending material releases glucose at a rate of about 0.125 mg/cm2 per day (as amended in base claims 1 and 12’s last limitation); or wherein the hygroscopic material forms part of the cell culture vessel, forms part of a micro-carrier, or the material is a film (claims 13-14).
Regarding the hygroscopic polymer, Chappa’s general disclosure relates to multi-layer polymer coatings onto a substrate and methods for controlling the elution of hydrophilic active agents wherein elution control coatings can enable the delivery of an active agent over a period of time in order to optimize therapeutic effect (see abstract & ¶ [0003], [0005]). The active agents delivered from elution control coatings include macromolecules such as carbohydrates, peptides, or proteins (i.e. nutrients) (see ¶ [0004]). Chappa further discloses the substrates devices include cell culture devices (see ¶ [0065]). Chappa teaches “the multi-layered coating is provided that can elute hydrophilic active agents at desirable rates. In such embodiments, the active agent can be disposed within a layer that can physically expand. It is believed that allowing the layer to physically expand can reduce and/or prevent a build-up in pressure that may otherwise occur due to the ingress of fluids into the layer. As a result, the active agent can be released at a more desirable rate” (see ¶ [0026]-[0028], [0050]). Chappa teaches “hydrophobic polymers used in accordance with embodiments herein can include both elastomeric and non-elastomeric polymers. Exemplary hydrophobic polymers can specifically include polyethylene-co-vinyl acetate (PEVA) (such as PEVA including 33 wt.% vinyl acetate content and PEVA including 40 wt.% vinyl acetate content)” (see ¶ [0035], [0056], [0079]). Claim interpretation: since Chappa teaches the same polymer of PEVA, then hydroscopic and hydrophobic should be synonymous terms and inherently have the same characteristics of “swells to less than 50% water by weight in an aqueous environment”. 
obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the multi-layered polymer coating comprising polyethylene-co-vinyl acetate (EVA) such as taught by Chappa in the cell culture polymer coating in Keith. The ordinary artisan would have been motivated to do so is because Chappa teaches a multi-layered coating that has a primer layer and expandable layer deposited with active agents (i.e. nutrients) that prevents pressure build up which would facilitate in the active agent being released in a more desirable rate and therefore, this dual layer would be considered an advantageous benefit to Keith by providing more control over the release of the nutrients. The ordinary artisan would have had a reasonable expectation of success because both Keith and Chappa are directed to multi-layer polymer coatings on cell culture devices for controlling the release of nutrients. 
Furthermore, in regards to the base claim 1 and 12’s limitations of “a hygroscopic polymer in multiple layers: a plurality of layers comprising the hygroscopic polymer and at least one sequestered nutrient, wherein each layer of the plurality of layers comprises different amounts of the at least one sequestered nutrient; and an overcoat layer comprising the hygroscopic polymer without the at least one sequestered nutrient”, these limitations do not rise to a level of non-obviousness to patently distinguish itself over the prior art references. In making the determination of obviousness, it is important to consider both the claimed invention and the prior art references as a whole (MPEP 2141). For the reasons of record, the primary reference of Keith actually invites one of ordinary skill to modify his cell culture and suggests the “same or different layers of the polymer coating, thus creating a variety of microenvironment … reasonable variations, such as those that occur to the reasonable artisan, can be made without departing form the scope of the invention” (see ¶ [0039]-[0040]). Keith teaches “The release rate of the entrapped molecule may be optimally controlled by the loading amount of the bio-affecting molecules, the thickness of the polymer coating, the size of the bio-affecting molecules, and the density of cross-linking. Since the bio-affecting molecules are released over time, the culture medium need not be as frequently replaced as in normal cell culture” (see ¶ [0023]). Keith teaches “The concentration of the bio-affecting molecules can be as minimum as that having a biological effect on the cultured cells and as maximum as that soluble in the solution containing the PVA-based polymer” (see ¶ [0031]).	Keith suggests “the same or different bio-affecting molecules or combinations thereof may be entrapped in the same or different layers of the polymer coating, thus creating a variety of microenvironments optimized for various cell growth and cell culture” (see ¶ [0038]-[0039]) and “the polymer coating (either a single layer or multiple layers) may comprise one or more bio-affecting molecules reversibly entrapped in the same or different layers of the polymer coating” (see ¶ [0009]-[0010]). Therefore, one of ordinary skill in the art following the suggested guidance of Keith would have reasonably recognized that different layers (i.e. plurality/multiple layers) may comprise different amounts or concentrations of sequestered (i.e. entrapped) nutrients or lack thereof (i.e. an overcoat layer is merely a top layer without any nutrients). In other words, in a basic sense, having a hygroscopic or hydrophobic polymer, as taught by Chappa, with or without entrapped nutrients in the layers of Keith is considered a simple modification (i.e. a reasonable variation to build a micro-environment because the motivation is to optimize cell culture such that the bio-affecting molecules are released over time, the culture medium need not be as frequently replaced as in normal cell culture (see Keith’s at ¶ [0023])) within the purview of the ordinary artisan for the overall purpose of optimizing nutrient release rate which is the intended objective of the prior arts and the instant claims. 
Buchs teaches “when the nutrient is the source of carbon, the release rate of the release systems is in the range of 0.1-10 g nutrient x cultivation day / (liter culture volume x hour), preferably in the range of 1-2 g nutrient x cultivation day / (liter culture volume x hour). If the limiting nutrient is a different component, the nutrient will be released at a slower rate in correspondence with the demand of the microorganisms” (see Buchs ¶ [0018]). The MPEP at 2144.05 (II)(A) states that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Therefore, the claimed concentration of the glucose release rate of about 0.125 mg/cm2 per day that falls within the range disclosed by the prior art of Buchs would have been discovered by routine optimization to determine the nutrient requirements of the cell. 
Regarding claims 13-14, the combined disclosures of Keith in view of Chappa would meet the limitation of “wherein the material forms part of a cell culture vessel” and “the material is a film” because the application of a hygroscopic polymer onto the surface of the cell culture vessel would produce a polymer film coating and therefore, the polymer coated material is .

Claims 7-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of Chappa and Buchs as applied to claims 1, 4-6, and 12-15 above, and in further view of Guhl (US Patent No. 4,657,867 - previously cited).
	The combined teaching of Keith, Chappa, and Buchs herein referred to as modified-Keith, is discussed above as it pertains to a cell culture vessel having a surface comprising a cell culture media extending material (i.e. a hydroscopic polymer coating) for the control release of sequestered nutrients to the cell culture.
However, modified-Keith does not teach: wherein the vessel comprises at least one cell culture compartment, each cell culture compartment comprising a bed, a ceiling and at least one wall (claims 7 and 19); or wherein the beds, wall, and/or ceiling comprises the cell culture extending material (claims 8-11). Examiner’s note: Keith nor Chappa does not particularly have the limitation of a ceiling. 
Guhl’s disclosure relates to a tissue culture device for in vitro cultivation of cells in growth media (see abstract & col. 1, lines 8-11). Guhl teaches a multi-well tissue culture assembly comprising a plate and a lid wherein the plate includes a plurality of wells for receiving culture media liquid (see col. 2, lines 5-19). Figures 1-5 illustrate the multi-well tissue assembly wherein Guhl’s device meets the structural limitations of claims 7-11 because each well (label 
It would have been first obvious to one of ordinary skill in the art at the time the invention was filed to employ a cell culture vessel comprising a compartment, a bed, a wall, and a ceiling such as taught by Guhl as the cell culture vessel or platform substrate in Keith because Keith does suggests a multi-well petri dish from a small genus of suitable cell culture platforms. There would be a motivation to use Guhl’s tissue culture assembly is because Guhl discloses a favorable advantage of the multi-well configuration may reduce up to fifty percent of media loss (for example, the cover lid minimizes evaporation of culture liquids) (see Guhl’s col. 2, lines 12-56) and thus, it would be considered a favorably benefit as Keith is also concerned with culture media loss and expenses. The ordinary artisan would have had a reasonable expectation of success is because Keith and Guhl are both directed to the use of multi-well cell culture plates. Moreover, in the field of cell culture arts, the use of multi-well tissue culture petri dishes with a cover lid are considered conventional and commonly utilized apparatuses to an ordinary artisan.
Furthermore, regarding claims 8-11, it would have been secondly or further obvious to one of ordinary skill in the art to envisage the cell culture compartment to comprise the polymer film coatings (i.e. the cell culture extending material) on the surfaces of the bed(s), wall(s), and ceiling. For example, Keith suggests that the polymer coating of the present invention may be applied to any surface provided that the polymer coating is evenly distributed and forms a coating of a desired thickness wherein the spinning-coating process is well known for making film coating; when the solution is cast onto the substrate and spun at high speed, centripetal .

Claims 17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of Chappa and Buchs as applied to claims 1, 4-6, and 12-15 above, and in further view of ATCC (Animal Cell Culture Guide: Tips and Techniques for Continuous Cell Lines, 2012 - previously cited).
The combined teaching of Keith, Chappa, and Buchs herein referred to as modified-Keith, is discussed above as it pertains to a cell culture vessel having a surface comprising a cell culture media extending material (i.e. a hydroscopic polymer coating) for the control release of sequestered nutrients to the cell culture.
However, modified-Keith does not teach: wherein the at least one nutrient comprises glucose and glutamine (claims 17 and 24); or media with an L-glutamine in a concentration is less than 2 mM (claim 22’s second limitation); or wherein the L-glutamine concentration is between 0 and 1.5 mM (claim 23).
ATCC discloses that “Cell culture media are complex mixtures of salts, carbohydrates, vitamins, amino acids, metabolic precursors, growth factors, hormones, and trace elements. The requirements for these components vary among cell lines, and these differences are partly responsible for the extensive number of medium formulations. Carbohydrates are supplied primarily in the form of glucose. In some instances, glucose is replaced with galactose to decrease lactic acid build-up, as galactose is metabolized at a slower rate. Other carbon sources include amino acids (particularly L-glutamine) and pyruvate” (see page 16, first ¶).
can vary from 0.68 mM in Medium 199 to 4 mM in Dulbecco’s Modified Eagle’s Medium. Use caution when adding more L-glutamine than is called for in the original medium formulation. L-Glutamine degradation results in the build-up of ammonia which can have a deleterious effect on some cell lines” (see page 19: L-Glutamine Section).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to envisage having a media with L-glutamine in a concentration of less than 2 mM or between 0 and 1.5 mM such as taught by ATCC in the culture media of modified-Keith. To the ordinary artisan and as taught by ATCC, L-glutamine is considered an important and routinely employed essential amino acid and/or carbon source in the cell culture arts and the typical concentration range is between 0.68 - 4 mM and thus, a prima facie case of obviousness exists when the claimed ranges overlap or lie inside the ranges disclosed by the prior art of ATCC (MPEP 2144.05 I.). 
Furthermore, one of ordinary skill in the art would further recognize that the concentration of L-glutamine is also a result effective variable that can be optimized and met as a matter of routine optimization (MPEP 2144.05 II.A.) as it depends on the cell lines being cultured as explained by ATCC above. The primary reference of Keith and secondary reference of ATCC provides motivation or suggested teachings that favors a lower concentration range of L-glutamine because Keith discloses molecules essential for cell growth can be provided at a reduced amount (due to the polymer releasing nutrients a slower rate and not being quickly taken up by fast growing cells in the cell culture, see Keith ¶ [0004]) and ATCC cautions against a 

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 11/02/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
	In response to Applicant’s argument that the cited references do not teach every feature presented in the claims, with respect to a hygroscopic polymer in multiple layers, this argument is not persuasive for the previous position is maintained for the reasons of record in that there is reasonable teaching-suggestion-motivation (TSM) and guidance from Keith and Chappa to create a variety of microenvironments optimized for various cell growth and cell culture with polymer coatings (multiple layers) comprising one or more bio-affecting molecules reversibly entrapped in the same or different layers of the polymer coating. When evaluating for patentability and determining obviousness, both the claimed invention and prior arts must be considered as a whole. The primary reference of Keith’s principle objective recognizes “Thus, it is essential to provide the appropriate nutrients at the appropriate rate to cells being cultured” (see Keith at ¶ [0004] last sentence) and Chappa is directed to “methods for controlling the elution of active agents” and “releasing an active agent too fast or too slow may prevent the 
In response to Applicant’s amendment to include the limitation of “wherein the cell culture media extending material releases glucose at a rate of about 0.125 mg/cm2 per day”, as discussed above, the claim limitation would have been prima facie obvious in view of the additional reference by Buchs which teaches a range of 0.1 - 10 g nutrient x cultivation day / (liter culture volume x hour). If the limiting nutrient is a different component, the nutrient will be released at a slower rate in correspondence with the demand of the microorganisms (see Buchs at ¶ [0018]). The MPEP at 2144.05 (II)(A) states that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Therefore, the claimed concentration of the glucose release rate of about 0.125 mg/cm2 per day falls within the range disclosed by the prior art of Buchs which would have been discovered by routine optimization to determine the nutrient requirements of the cell. The emphasis of the cited reference is about the appropriate release rate. 

Conclusion
No claims were allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653